                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA


LINDSEY E. SMITH,                             )
                                              )
                        Plaintiff,            )
                                              )
          v.                                  )      CIVIL ACTION NO.: 4:19-CV-00033-D
                                              )
                                              )
JOHNSON CONTROLS SECURITY                     )
SOLUTIONS, LLC; TYCO                          )
INTEGRATED SECURITY LLC;                      )
DESIGNCO CONSTRUCTION, INC.;                  )
and MICHAEL MOORE,                            )
                                              )
                        Defendants.           )


                                                  ORDER

          Having considered the Motions to Remand filed by Plaintiff, Lindsey E. Smith, (Dkt. No.

21) and Defendants Designco Construction, Inc. and Michael Moore (Dkt. No. 23), and having

reviewed the corresponding notices of non-opposition filed by Defendants Johnson Controls

Security Solutions, LLC and Tyco Integrated Security LLC (Dkt. Nos. 26 and 27), it is hereby

          ORDERED that the Motions to Remand (Dkt. Nos. 21 and 23) be GRANTED, and it is

further

          ORDERED that this matter be REMANDED to Pitt County Superior Court.



          This the_(_day    of~, 2019.


                                                     Ja es C. Dever III
                                                     United States District Judge
